Citation Nr: 0842435	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-41 260	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for vision loss as a result of a 
Department of Veterans Affairs surgical procedure performed 
on February 5, 2003.  

(An additional claim for § 1151 compensation for a right leg 
disorder as a result of a Department of Veterans Affairs 
surgical procedure performed on February 5, 2003 will be 
addressed in a separate decision upon completion of further 
development of that claim.)  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
February 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision of a special processing unit 
("Tiger Team") at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The RO in Chicago, 
Illinois, has since assumed jurisdiction, and that office 
forwarded the appeal to the Board.

During his recent August 2008 Travel Board hearing, the 
veteran and his representative indicated they were 
withdrawing from appellate consideration an additional claim 
for § 1151 compensation for loss of sense of taste, which the 
veteran also had been alleging was the result of the VA 
surgical procedure in question performed on February 5, 2003.  
38 C.F.R. § 20.204 (2008).


FINDING OF FACT

The veteran's vision loss was not a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA in providing the treatment in 
question or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for vision 
loss due to the VA treatment on February 5, 2003.  38 C.F.R. 
§§ 1151, 5103, 5103A, 5107 (West Supp. 2008); 38 C.F.R. §§ 
3.159, 3.361 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in 
September 2004, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO issued that VCAA notice letter prior to initially 
adjudicating the veteran's claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

The veteran has not received any VCAA notice concerning the 
downstream disability rating and effective date elements of 
his claim - keeping in mind that a claim for § 1151 
compensation is akin to a claim for service connection 
because, if granted, the condition at issue is for all 
intents and purposes treated as though it was incurred or 
aggravated in service (i.e., service connected).  So he has 
not received the type notice discussed in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  A December 2006 RO letter, 
although discussing Dingess, concerned other, unrelated 
claims for higher disability ratings for the residuals of 
cold injury (frostbite) to his lower extremities.  
Nevertheless, since the Board is denying the § 1151 claim for 
vision loss, no downstream disability rating or effective 
date will be assigned; these downstream elements of the claim 
are moot.  So not receiving VCAA notice concerning these 
downstream elements of this claim is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined 
the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).  He has 
been represented throughout this appeal by a veteran's 
service organization, The American Legion, which presumably 
is knowledgeable of the requirements for obtaining § 1151 
compensation.  And his recent August 2008 hearing testimony 
further evidences his understanding of the type of evidence 
needed to substantiate a § 1151 claim.

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), private medical 
records, and VA medical records, including the report of his 
VA compensation examination for a medical nexus opinion and 
the records concerning the VA treatment at issue.  As there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

Entitlement to § 1151 Compensation for Vision Loss

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358(a).



The veteran filed his claim in August 2003.  For claims, as 
here, filed on or after October 1, 1997, the veteran must 
show that the VA treatment in question resulted in additional 
disability, and further, that the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of the disability was an event 
which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to his 
condition after such treatment, examination or program 
has stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  See 38 C.F.R. 
§ 3.361(c)(1).  Furthermore, the proximate cause of the 
disability claimed must be the event that directly caused it, 
as distinguished from a remote contributing cause.  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment or other instance of fault 
proximately caused the additional disability, it must be 
shown either that VA failed to exercise the degree of care 
expected by a reasonable treatment provider, or furnished the 
medical treatment at issue without the veteran's informed 
consent.  See 38 C.F.R. § 3.361(d)(1).  Proximate cause may 
also be established where the veteran's additional disability 
was an event not reasonably foreseeable - to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.

In determining whether an event was reasonably foreseeable, 
VA will consider the type of risk that a reasonable health 
care provider would have disclosed as part of the procedures 
for informed consent (in accordance with 38 C.F.R. § 17.32).  
See 38 C.F.R. § 3.361(d)(2).

The veteran alleges he has vision loss from heart surgery 
performed at a VA medical center (VAMC) on February 5, 2003.  
During his August 2008 Travel Board hearing, he testified 
that he began seeing different colors and had slight pain in 
the eye four to six months after the surgery.  He added that 
he uses eye drops twice a day to prevent nerve damage in his 
eyes.

Concerning the treatment in question, on February 5, 2003, 
the veteran underwent an aortic valve replacement operation 
at a VAMC.  The surgical report described his postoperative 
course as "uneventful."  After the surgery, he was taken to 
the recovery room and instructed to follow up with the 
cardiology department.  He was instructed not to soak his 
wounds and to apply sterile dressing to his right leg wound 
as it drained.  He was discharged from the VAMC in stable 
condition.  

The veteran's discharge instructions stated that he could 
shower and wash his incisions.  He was instructed not to 
drive for 6 weeks, not lift more than 8 to 10 pounds, and to 
elevate his feet while sitting.  He was instructed to call 
the VAMC if there was redness, swelling, warmth, or pus from 
his incisions, or if he had fever, chills, nausea or 
vomiting.  He was instructed to call 911 if he had chest pain 
or severe shortness of breath.  

The veteran's vision, or any difficulties with it, was not 
mentioned in the discharge record.  

Earlier dated records from the year prior, in February 2002, 
show he had complained of "blobs" in his left eye for two 
hours.  He also had stated that he had "bleeding in the back 
of [his] eye 5 years [earlier] requiring emergency surgery."  
He denied trauma and pain.  His vision in both eyes was 
20/50; his left eye was 20/70, and his right eye was 20/40.  
His pupils were equal, round, and reactive to light and 
accommodation and his extra ocular muscles were intact.  
The evaluating physician's diagnostic impression was either a 
vitreous hemorrhage or retinal detachment.  The veteran saw 
an ophthalmologist later the same day and was diagnosed with 
diabetic retinopathy.  

At a May 2003 VA medical appointment, so the month following 
the VA treatment at issue, the veteran complained of visual 
disturbances since his surgery at the VAMC.  His ocular 
examination was within normal limits.  The visual field 
examination showed some deficits in his left eye, which 
impinged on fixation, which could have been the cause of the 
"split" seen in images while reading.  A CT scan showed 
left thalamic and internal capsule strokes.  He was asked to 
follow up with a neuropthalmologist.  

In June 2003, the veteran saw a VA neuropthalmologist.  He 
reported that when he was coming out of anesthesia, or 
perhaps three days after his surgery, he had the sensation of 
seeing "psychedelic colors" on the wall in front of him.  
He did not try closing either eye during the episode.  After 
he was discharged, when he tried to read, he could see words 
on the left side of the sentence, but then had to move his 
head in order to read all the way across a page.  At the 
appointment, he seemed to have improved.  He denied 
associated motor or sensory phenomena.  Upon neurological 
examination, he scored a 30 out of 30 (normal).  He was able 
to read across a page, but slowly.  His pursuit and gaze 
appeared normal.  The neuropthalmologist's assessment was a 
possible transient ischemic attack (TIA), either during the 
operation or post operation in the left post cerebral 
distribution.  The veteran was instructed to return for 
another appointment if he had another TIA.  No opinion was 
made as to whether the surgery had caused the TIA.  

In November 2004, the veteran had a VA compensation 
examination to address the medical issues involved in his 
§ 1151 claim for vision loss.  He complained of blind spots 
and attributed this problem to his February 2003 surgery.  
The examiner reviewed the veteran's claims file for the 
pertinent medical and other history and noted the veteran had 
seen a VA neuropthalmologist.  The examiner also noted that, 
in February 2002 (the year prior to the treatment in 
question), the veteran had complained of "blobs" in his 
left eye for two hours and a sudden onset of blurry vision in 
his left field of vision.  The examiner noted, as well, that 
the veteran had a history of laser surgery, and that the VA 
neuropthalmologist thought the veteran had a TIA.  The 
examiner opined that the veteran had diabetic retinopathy and 
peripheral vision blindness due to cardiovascular disease.  
The examiner noted that the veteran had additional medical 
problems, including coronary artery disease, type II 
diabetes, and peripheral vascular disease, all of which made 
him high risk for post operative complications including TIAs 
and stroke.  The examiner concluded that it was "highly 
unlikely" the veteran's vision problem was due to 
his surgery in February 2003.

That November 2004 medical opinion is entitled to a lot of 
probative weight because it was based on an objective, 
independent review of the claims file for the pertinent 
medical and other history.  So the opinion has the proper 
factual foundation.  See, e.g., Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); and 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The commenting 
VA examiner also personally evaluated the veteran, 
thereby adding to his understanding of the medical issues and 
giving the opinion even more probative value.  In evaluating 
the probative value of competent medical evidence, the Court 
has stated that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches. . . . [and that] the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicator."  Claiborne v. Nicholson, 19 
Vet. App. 181, 186 (2005); see also Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  

There is no medical evidence refuting the VA examiner's 
unfavorable opinion; it is uncontroverted.  Thus, the 
veteran's claim for § 1151 compensation must be denied 
because the preponderance of the evidence is against his 
claim, in turn meaning the doctrine of reasonable doubt does 
not apply.  See 38 C.F.R. § 3.102; see also VAOPGCPREC 40-97 
(Dec. 31, 1997).



A couple of additional points in closing, even if the Board 
were to assume for the sake of argument that the veteran does 
have additional disability involving vision loss, this claim 
still could not be granted because the causation requirements 
are not met.  The evidence does not show that the proximate 
cause of this additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, 
or similar instance of fault on VA's part in performing his 
heart surgery, or that the proximate cause of this additional 
disability was an event that was not reasonably foreseeable.  
This is especially true given the VA examiner's comments in 
November 2004 that the veteran had diabetic retinopathy and 
peripheral vision blindness due to cardiovascular disease.  
He had additional medical problems, including coronary artery 
disease, type II diabetes, and peripheral vascular disease, 
all of which made him high risk for post operative 
complications including TIAs and stroke.  No evidence in his 
claims file indicates that an act of carelessness, 
negligence, lack of proper skill, error of judgment, or 
similar fault on the part of VA occurred.  


ORDER

The claim for § 1151 compensation for vision loss is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


